Citation Nr: 1409919	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  13-21 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a deviated septum, and if so, whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1999 to August 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated May 2013 by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  In a final June 2006 rating decision, the RO denied service connection for a deviated septum based on the findings that there was no evidence that the Veteran's preexisting deviated septum was aggravated by service.  

2.  The evidence associated with the claims file subsequent to the June 2006 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a deviated septum.

3.  The Veteran's deviated septum clearly and unmistakably pre-existed his military service.

4.  The Veteran's preexisting deviated septum was aggravated by his active military service.  

CONCLUSIONS OF LAW

1.  The June 2006 rating decision denying service connection for a deviated septum is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a deviated septum.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran's pre-existing deviated septum was aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim to reopen and grant service connection for a deviated septum.  No further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013). 

The Veteran's claim of entitlement to service connection for a deviated septum was originally denied in June 2006 based on the finding that the Veteran's deviated septum preexisted his active service and had not been aggravated therein.  The Veteran did not file a notice of disagreement with this decision within one year from the date of the decision nor did he submit new and material evidence with respect to the claim.  38 C.F.R. § 3.156(b).  The June 2006 therefore became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

The evidence received as part of the Veteran's petition to reopen his claim for service connection includes a letter from S.S., M.D., dated in January 2012.   In that letter, Dr. S. opined that the Veteran's two in-service nasal surgeries that should have improved his obstructive symptoms had in fact worsened his overall condition.  

The Board finds that the evidence is not cumulative or redundant of the evidence previously of record.  It is also sufficient to raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  
Reopening of the claim of entitlement to service connection for a deviated septum is thereby in order.  38 C.F.R. § 3.156(a).

The Board now turns to considering the Veteran's claim for service connection for a deviated septum on its merits.

Under ordinary circumstances for veterans of active military wartime service or peacetime service on or after January 1, 1947, for purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2013).  This statutory provision is referred to as the "presumption of soundness." Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, No. 11-2355, 2012 WL 5233422, at *6 (Vet. App. October 24, 2012); see also 38 C.F.R. § 3.304(b)  ("Only such conditions as are recorded in examination reports are considered as noted.").  This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service. See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991). The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong." Horn, 25 Vet. App. at 234.
 
The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 
38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation. Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded. 38 C.F.R. § 3.322  ("In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...").

The medical evidence of record indicates that the Veteran currently has a deviated septum.  The focus of this decision is whether the Veteran's deviated septum pre-exists service and if so whether it was aggravated by or due to service.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306.

In this case, the Veteran's February 1999 entrance examination is absent any documentation of any problems with his nose, or of a deviated septum.  The presumption of soundness thereby attaches.  However, the Veteran reported on an April 2002 emergency care report that he broke his nose as a child and that at the time of the emergency care he couldn't breathe.  In another medical care report in June 2002, the examiner noted that the Veteran had a broken nose and deviated septum since childhood.  

The April and June 2002 treatment records thus go beyond a mere "bare conclusion without a factual predicate in the record."  See Miller v. West, 11 Vet. App. 345, 348 (1998).  These treatment records indicate a long-standing deviated septum disability prior to enlistment.  Indeed, the fact that the Veteran provided this medical history in pursuit of medical treatment is highly probative.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  A VA examiner also indicated in an April 2013 report that the Veteran's deviated septum pre-existed service.  As such, the Board concludes that the evidence clearly and unmistakably shows that a deviated septum disability pre-existed the Veteran's period of active military service.  The "preexisting" prong of the statutory presumption of soundness is rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

Turning now to the "aggravation prong", the Veteran's service treatment records reflect that between August 1999 and August 2004 the Veteran was seen on a number of occasions for complaints of his deviated septum, including two surgeries while in-service.  In his original claim for service connection in November 2005, the Veteran stated that the aggravation to his nose was caused by the heavy firing of assault weapons which would "kick back" and damage his nose upon being fired, and being hit in the face throughout his career as a military police officer.  In his May 2004 medical report the Veteran's nose was marked as normal.  However, his report of medical history in September 2004 reflects that the Veteran checked the box indicating that he had shortness of breath, and ENT trouble, and additionally noted that he had incurred two surgeries while in-service because his nose was bent/broken.  Thus, after review of the record, the Board finds that the record reflects that the Veteran's deviated septum underwent an increase in severity during service. 

The threshold question of whether there is clear and unmistakable evidence to rebut the presumption of aggravation has not been established, however.  In January 2012 the Veteran submitted a private opinion from Dr. S.  The private opinion took into account the Veteran's medical history, including his service treatment records and in-service surgeries.  Dr. S. stated that after his review of the Veteran's medical history, he opined that the Veteran had significant nasal obstruction disrupting his life, which was secondary to nasal deformity which appeared to be either not properly corrected, or worsened, by the in-service surgeries due to the weakening of his nasal tip cartilages.  

The January 2012 private treatment report from Dr. S. was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Board also notes that the Veteran was afforded a VA examination in April 2013.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with a deviated septum.  She thereafter concluded that the Veteran's deviated septum pre-existed his military service and that it less likely as not was aggravated while in service.  The examiner's rationale for her conclusion was based upon review of the Veteran's in-service treatment records, which showed that the Veteran made statements with regard to how he could breathe better following his in-service surgeries, and further show a lack of any documentation or continued ENT symptoms or complications one year after discharge from military.  

While certainly probative, the April 2013 VA opinion does not sufficiently overcome the opinion from Dr. S, which was equally probative.  No one opinion was any more persuasive than the other.  The opinions are in relative equipoise.  Such is insufficient to meet the heightened evidentiary requirement of needing clear and unmistakable evidence.  The Board is of course aware the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. 
§ 3.306(b)(1).  However, as discussed herein, there is at least a balance of evidence as to whether the surgeries performed in service actually worsened the Veteran's deviated septum.


Thus, the competent and probative evidence of record indicates the Veteran's deviated septum pre-existed his military service and was aggravated by military service.  All elements of service connection have therefore been met with regard to this claim.  The Board concludes that service connection for a deviated septum is warranted.  The benefit sought on appeal is granted.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a deviated septum.  

Service connection for a deviated septum is granted.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


